Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Bilal Adra on 5/31/22.

The application has been amended as follows:
Independent claim 5 is amended so that the claims appear as follows:
5. (Currently Amended) A method for controlling an operating efficiency of an HVAC system in communication with a building automation system, the method comprising: 
exchanging information contemporaneously in time between a controller and the building automation system, the exchanged information carrying data corresponding to operating parameters of HVAC equipment arranged in the HVAC system; 
determining a present operating efficiency of the HVAC system based on the present operating state of the HVAC equipment; 
determining a simulated operating efficiency of the HVAC system by simulating the HVAC system based on installation specifications provided with the HVAC equipment; 
determining one or more patterns based on the present operating state of the HVAC equipment; 
evaluating the patterns to determine one or more adjustment values for the HVAC equipment based on the simulated operating efficiency of the HVAC system; and 
validating that the adjustment values for the HVAC system improve the operating efficiency of the HVAC system; and 
based on the validation, propagating the adjustment values back to the controller to adjust the present operating state of the HVAC equipment based on the simulated operating efficiency of the HVAC system.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
	Claims 1, 3-5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-4
Regarding claim 1, the prior art of record, Boucher et al. (US 20050234600) discloses an Enterprise Energy Automation system that provides the means by which customers, suppliers, and deliverers include all components of energy cost incurrence on both sides of the meter in their investment and operating decisions. Weekly, daily, hourly, and minute-to-minute, through Energy Automation, economies of 20 to 40% can be continuously and relentlessly wrung out and distributed. Enterprise Energy Automation enables the realization of previously untapped economic and reliability benefits—benefits long concealed by the utility-customer tariff relationship. Enterprise Energy Automation is particularly advantageous in major metropolitan areas with persistently high energy supply prices. Target customers are commercial buildings—and their energy service providers, building automation contractors, utilities, and regional operators (Boucher, see Fig. 2 and its corresponding paragraphs). The prior art of record, Singhal et al. (US 20080231437) discloses a monitoring system, including an interface configured to communicate with a building device, a sensor, and a memory. The monitoring system includes a processor configured to communicate with the memory and the interface. The processor is configured to transmit a test signal to at least one of the building device and the sensor. The processor is further configured to receive a return signal from at least one of a building device signal and a sensor signal. Further, the processor is configured to associate the building device to the sensor based on the return signal (Singhal, see Fig. 10 and its corresponding paragraphs). The prior art of record, Stluka et al. (US 20090271150) discloses an apparatus for performing a method for automatically monitoring the performance of equipment includes the step of compiling current operating conditions including at least one current sensor reading and at least one current performance measurement associated with the current conditions (PMc). A historical database including a plurality of stored operating conditions is searched, each stored operating condition including at least one stored sensor reading and at least one associated stored performance measure (PM*), wherein at least one similar operating condition is identified in the search using distances between the current operating conditions and the plurality of stored operating conditions. The performance measure associated with the similar operating condition is fit to generate a regression model. The regression model is applied to the current operating condition to generate a model estimate for the performance measure for the current operating condition (PMe). A first difference between PMc and said PMe is computed. The first difference is compared to a predetermined threshold, wherein a warning is automatically generated if the first difference has a value greater than the predetermined threshold (Stluka, see Fig. 1 B and its corresponding paragraphs).
However, regarding claim 1, the combination of prior arts does not describe:
exchange information contemporaneously in time between the controller and the building automation system, via a communications interface, the exchanged information carrying data corresponding to operating parameters of HVAC equipment arranged in an HVAC system; detect relationships in patterns defined by one or more of an input, an output, a control parameter and an information point of the HVAC system, via a detection module; determine an operating efficiency of the HVAC system based on the present operating state of the HVAC equipment, via an optimization module; determine a simulated operating efficiency of the HVAC system, via a simulation model, by simulating the HVAC system based on at least the data corresponding to the operating parameters of the HVAC equipment and the detected relationships; identify an error in the patterns, via an adjustment module, the adjustment module further configured to evaluate the error, adjust the error, and propagate the error back toward the optimization module to generate one or more adjustment values used to adjust the present operating state of the HVAC system based on the simulated operating efficiency of the HVAC system, validate the one or more adjustment values, via a validation module, to determine whether the one or more adjustment values improve the operating efficiency of the HVAC system; and based on the validation of the one or more adjustment values, apply the one or more adjustment values to the HVAC system

Claims 5 and 7
Regarding claim 5, the prior art of record, Boucher et al. (US 20050234600) discloses a method for operating an Enterprise Energy Automation system that provides the means by which customers, suppliers, and deliverers include all components of energy cost incurrence on both sides of the meter in their investment and operating decisions. Weekly, daily, hourly, and minute-to-minute, through Energy Automation, economies of 20 to 40% can be continuously and relentlessly wrung out and distributed. Enterprise Energy Automation enables the realization of previously untapped economic and reliability benefits—benefits long concealed by the utility-customer tariff relationship. Enterprise Energy Automation is particularly advantageous in major metropolitan areas with persistently high energy supply prices. Target customers are commercial buildings—and their energy service providers, building automation contractors, utilities, and regional operators (Boucher, see Fig. 2 and its corresponding paragraphs). The prior art of record, Singhal et al. (US 20080231437) discloses a method for operating a monitoring system, including an interface configured to communicate with a building device, a sensor, and a memory. The monitoring system includes a processor configured to communicate with the memory and the interface. The processor is configured to transmit a test signal to at least one of the building device and the sensor. The processor is further configured to receive a return signal from at least one of a building device signal and a sensor signal. Further, the processor is configured to associate the building device to the sensor based on the return signal (Singhal, see Fig. 10 and its corresponding paragraphs). The prior art of record, Stluka et al. (US 20090271150) discloses a method for automatically monitoring the performance of equipment includes the step of compiling current operating conditions including at least one current sensor reading and at least one current performance measurement associated with the current conditions (PMc). A historical database including a plurality of stored operating conditions is searched, each stored operating condition including at least one stored sensor reading and at least one associated stored performance measure (PM*), wherein at least one similar operating condition is identified in the search using distances between the current operating conditions and the plurality of stored operating conditions. The performance measure associated with the similar operating condition is fit to generate a regression model. The regression model is applied to the current operating condition to generate a model estimate for the performance measure for the current operating condition (PMe). A first difference between PMc and said PMe is computed. The first difference is compared to a predetermined threshold, wherein a warning is automatically generated if the first difference has a value greater than the predetermined threshold (Stluka, see Fig. 1 B and its corresponding paragraphs).
However, regarding claim 5, the combination of prior arts does not describe:
exchanging information contemporaneously in time between a controller and the building automation system, the exchanged information carrying data corresponding to operating parameters of HVAC equipment arranged in the HVAC system; determining a present operating efficiency of the HVAC system based on the present operating state of the HVAC equipment; determining a simulated operating efficiency of the HVAC system by simulating the HVAC system based on installation specifications provided with the HVAC equipment; determining one or more patterns based on the present operating state of the HVAC equipment; evaluating the patterns to determine one or more adjustment values for the HVAC equipment based on the simulated operating efficiency of the HVAC system; and validating that the adjustment values for the HVAC system improve the operating efficiency of the HVAC system; and based on the validation, propagating the adjustment values back to the controller to adjust the present operating state of the HVAC equipment based on the simulated operating efficiency of the HVAC system
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117